DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 3/4/2021 in which claims 1 and 8 have been canceled.  Thus, the claims 2-7 and 9-10 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to sending an order to an exchange without significantly more. 
Claim 2 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 is directed to a system including: a user input device; a market data receiver device, wherein the market data receiver device is configured to receive from an electronic exchange, market updates for a tradeable object; an electronic processor coupled with the user input device and the market data receiver; an electronic display coupled with the electronic processor, the user input device, and the market data receiver, wherein the electronic display is configured to provide a graphical user interface, wherein the graphical user interface is configured to provide output according to the market updates received by the market data receiver and to receive input while a user interacts with the output via the user input device, display a static axis of prices having a plurality of price levels for a tradeable object according to the market updates, wherein each price level of the plurality of price levels is responsive to a user input received via the user input device to send an order for the tradeable object to the electronic exchange for a quantity at the price level, display an indicator for a last traded total sweep electronic exchange according to a difference between sequential total traded quantities; and an order router coupled with the electronic display, the electronic processor, and the user input device, wherein the order router is configured to: send an order to the electronic exchange in response to receiving the user input via the user input device, wherein the user input is received according to a user manipulating the user input device relative a selected price level of the plurality of price levels, wherein the order has a price determined according to the selected price level.  These limitations (with the exception of italicized limitations) describe the abstract idea of sending an order to an exchange, which may correspond, to a Certain Methods of Organizing Human Activity (fundamental economic practice).  The limitations, provide output according to the market updates received by the market data receiver and to receive input while a user interacts with the output via the user input device, display a static axis of prices having a plurality of price levels for a tradeable object according to the market updates; and display an indicator for a last traded total sweep quantity corresponding to a plurality of trades executed over a plurality of different price levels including a last traded price level for a tradeable object relative to the last traded price level along the static axis of prices, wherein the plurality of different price levels represents a market sweep by the plurality of trades executed over the plurality of different price levels are nothing more than to display information to the user.  Displaying information to a user has been identified as Mental Processes (including observations, evaluations, judgements, and opinions; e.g., Electric Power Group, October 2019 Update: Subject Matter Eligibility, page 7).  The limitation, determine the last traded total sweep quantity, may correspond to a Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device are all recited at Step 2B: NO).  Thus, the claim 2 is not patent eligible.
Dependent claims 3-7 and 9-10 further define the abstract idea that is present in the independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7 and 9-10 are not patent-eligible.
Response to Arguments
As per Applicant’s request in the Remarks dated 3/4/2021, an Interview was held with Matthew Ridsdale, Reg. No. 56,832 on 3/23/2021.
Applicant's arguments filed dated 3/4/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 2-7 and 9-10 under 35 U.S.C. 101, Applicant states that the Office Action has mischaracterized the claimed subject matter and failed to acknowledge that the graphical user interface implements an indicator for a last traded total sweep quantity as part of an electronic trading system, and not as part of a simple computer and/or network technology as alleged.  Applicant then discusses the Ex Parte Smith decision and submits that the claims are directed to an electronic trading system that implements a graphical user interface providing an indicator that represents a last traded total sweep quantity, and not merely to displaying information and sending an order to an electronic exchange that, in turn, conducts the alleged fundamental economic and commercial interactions identified in the Office Action.
Examiner notes that the electronic trading system claimed is nothing more than a typical computer system with a typical graphical user interface.  The electronic trading system limitations are recited at a high level of generality and amount to simply applying the abstract idea using computer devices.  Implementing a graphical user interface to provide an indicator is nothing more than displaying an indicator on a graphical user interface.  The claim lacks specificity with respect to technology implementation in order for the claim to integrate the abstract idea into a practical application or amount to significantly more.  Thus, these arguments are not persuasive.
Applicant states that while the pending claims reciting an electronic trading system may be said to involve a fundamental economic practice or a commercial activity by virtue of an interaction with the electronic exchange, the claims are not directed to those judicial exceptions.  See MPEP 2106.04.  For example an electronic trading system, like a case register, is a tool that is often involved in financially-related activities, but is not necessarily responsible for, or directed to, the judicial exception and remains protectable subject matter.  Accordingly, the Applicant maintains that the claims are directed to a specific technology associated with electronic trading systems, and not to the general judicial exception as alleged in the Office Action.
Examiner respectfully disagrees and notes that the claim is directed to a system (i.e., an electronic trading system) which is found to be patent eligible under Step 1 of the analysis.  However, the system implements various steps of the claimed invention which correspond to an abstract idea of sending an order to an exchange as per Step 2A, Prong 1.  The technology limitations are recited at a high level of generality and it amount to implementing the abstract idea as per Step 2A, Prong 2 and Step 2B.
Applicant states that electronic trading systems including the graphical user interface portion of an electronic trading system as claimed, are not one of the enumerated groupings discussed in MPEP 2106.04(a)(2).  Accordingly, the Applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.
Examiner respectfully disagrees and notes that in analyzing the claim for recitation of an abstract idea, Examiner initially analyzed the claim as a whole to determine if the claim recites an abstract idea.  In this case, it was determined that the claim recites an abstract idea of sending an order to an exchange which corresponds to one of the enumerated grouping (Certain Methods of Organizing Human Activity) and the technical limitations do not restrict the claim from reciting an abstract idea (under Step 2A, Prong 1).  Thus, Applicant’s arguments are not persuasive.  
Applicant also states that the claimed graphical user interface provides an indicator for a last traded total sweep quantity that reflects the real-world activity determined to have occurred remotely at the electronic exchange for the user of an electronic exchange for the user of an electronic trading system represent examples of “other technology” as discussed in MPEP 2106.04(d)(1).  Applicant states that the pending claims are directed to an improvement to an electronic trading system such as the hybrid derivatives trading system found to be patent-eligible in Smith.  
Examiner notes that providing a real-time market data by displaying an indicator for a last traded total sweep quantity on a graphical user interface makes use of Internet to enable data to be exchanged in real-time.  This simply involves transmission or receipt of data over a network and has been recognized by the courts to be well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (i.e., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d)(II)).  There is no technical improvement as a result of the claimed real-world activity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693